Order denying defendant’s motion for leave to serve amended answer reversed on the law, without costs, and motion granted, without costs, and defendant directed to serve amended answer within ten days from the entry of the order hereon. We are of opinion that the sufficiency of the defense, in the light of the statutes of Nevada and the rulings and decisions of the courts of that State, as sought to be pleaded, may not be determined upon the motion to amend. Cross-appeals from an order denying defendant’s motion for judgment on the pleadings and plaintiff’s motion to strike out the answer and for summary judgment. Order, in so far as appealed from, affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.